

EXHIBIT 10.31 – INDEPENDENT BOARD MEMBER AGREEMENT – BREEN, BUSSANDRI, PORTER


ADHEREX TECHNOLOGIES INC.
INDEPENDENT DIRECTOR AGREEMENT


This Agreement is entered into as of May 3, 2010, by and between Adherex
Technologies Inc. (the “Company”) and _____ (“Director”).  The parties agree as
follows:


1.           Services.  Director agrees to act as a member of the Company’s
Board of Directors in accordance with the Canada Business Corporations Act and
the other terms and conditions set forth herein (the “Services”).


2.           Compensation.  Upon execution of this Agreement and conditioned
upon the approval of Adherex’s shareholders, as required by applicable law and
regulations, and upon satisfaction of any other regulatory requirements, Adherex
will grant Director an option (the “Equity Grant”) to purchase  that number of
Adherex common shares that equals 1.33% of Adherex’s common estimated by the
Company to be outstanding (the “Company’s estimated shares outstanding”) upon
completion of the proposed rights offering announced by the Company on April 20,
2010 (the “Rights Offering”). These options will be immediately vested and shall
otherwise be subject to the terms and conditions of Adherex’s stock option plan,
as amended.  Director shall be entitled to receive further stock options as may
be determined by the board in its discretion. For the avoidance of doubt, the
Company’s estimated shares outstanding shall be the same amount used in to
calculate the proposed option grants to employees’ Andrade, Raykov and
Spector.  Director shall not be paid any cash consideration for the Services
performed hereunder.


3.           Expenses.  Company shall reimburse Director for reasonable travel
and related expenses incurred in the course of attending board meetings. Company
will make payments for such reasonable expenses within thirty (30) days after
receipt of Director’s invoice therefor.


4.           Confidentiality.  Director shall maintain in confidence and not
publish or otherwise disclose to third parties or use for any purpose other than
providing the Services hereunder any confidential information of Company, unless
otherwise approved in writing by Company.   Director agrees not to improperly
disclose to or use on behalf of Company any proprietary information or trade
secret of any third party to whom Director has a duty to keep such information
in confidence and not bring onto the premises of Company any unpublished
document or proprietary information belonging to such third party.


5.           No Conflict.  Director represents that Director’s compliance with
the terms of this Agreement and provision of Services hereunder will not violate
any duty which Director may have to any other person or entity (such as a
present of former employer), including obligations concerning providing services
to others, confidentiality of proprietary information and assignment of
invention and assignment of inventions, ideas, patents or copyrights, and
Director agrees that Director will not do anything in the performance of
Services hereunder that would violate any such duty.

 
 

--------------------------------------------------------------------------------

 

6.           Legal Relationship. Director shall not be an employee of Company or
any of its affiliates, or entitled to participate in any employee benefit plan
of Company or receive any benefit available to employees of Company, including
insurance, worker’s compensation, retirement and vacation benefits.  Director
shall not have any authority to and shall not make any representation or promise
to enter into any agreement on behalf of Company, unless authorized to do so by
the board of directors.


7.           Term and Termination.  The term of this Agreement shall be until
the next annual meeting of the shareholders’ of the Company and may renew on an
annual basis upon the shareholders’ re-election of the Director as a director of
the Company.  The provisions of Sections 4, 5, 6, 7 and 8 shall survive
expiration or termination of this Agreement for any reason.


8.           Indemnification.  As a member of the Company’s Board of Directors,
you will be entitled to indemnification from lawsuits in accordance with the
Company’s bylaws and you will have coverage under the existing directors &
officers insurance policy on the same terms as other Directors.


9.           Miscellaneous.  This Agreement shall be governed by the laws of the
Province of Ontario, without reference to its conflicts of laws
provisions.  This Agreement may be amended or modified only in writing signed by
both parties.  If any provision of this Agreement shall be found by a court to
be void, invalid or unenforceable, the same shall be reformed to comply with
applicable law or stricken if not so conformable, so as not to affect the
validity or enforceability of the remainder of this Agreement.  Each of the
parties hereto from time to time at the request and expense of any other party
hereto and without further consideration, shall execute and deliver such other
instruments of transfer, conveyance and assignment and take such further action
as the other party may require to more effectively complete any matter provided
for herein. Any party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement.  The rights granted to the parties herein are
cumulative and shall not constitute a waiver of either party's right to assert
all other legal remedies available to it under the circumstances.  The rights
and benefits of the Company under this Agreement and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company's successors and assigns but shall not otherwise be transferable by the
Company to any one or more other persons.  The rights and obligations of the
Director under this Agreement shall not be assigned.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but both of
which together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 
 

--------------------------------------------------------------------------------

 


DIRECTOR:
 
ADHEREX TECHNOLOGIES INC.
         
By:
 
Print Name:
 
Name:
Address:
  
Title:


 
 

--------------------------------------------------------------------------------

 